
	

113 HR 1184 IH: Small Business Deposit Relief Act of 2013
U.S. House of Representatives
2013-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1184
		IN THE HOUSE OF REPRESENTATIVES
		
			March 14, 2013
			Mr. Harris introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend title 31, United States Code, to provide for
		  lessened penalties for certain violations of the anti-structuring laws when
		  violations are with respect to certain domestic financial institutions and are
		  not taken in connection with another crime, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Deposit Relief Act of
			 2013.
		2.Limitation on
			 penalties for certain structuring not involving another crimeSection 5324 of title 31, United States
			 Code, is amended—
			(1)in subsection
			 (d)—
				(A)by redesignating
			 paragraph (2) as paragraph (3); and
				(B)by inserting after
			 paragraph (1) the following:
					
						(2)Limitation on
				criminal penalties for certain non-aggravated cases
							(A)In
				generalNotwithstanding paragraph (1), but subject to paragraph
				(3), whoever violates this section shall be fined in accordance with title 18,
				United States Code, imprisoned for not more than 1 year, or both, where such
				violation—
								(i)was of section
				5324(a);
								(ii)was not made while also violating another
				law of the United States; and
								(iii)was made with
				respect to a transaction involving a domestic financial institution described
				under subparagraphs (A) through (F) of section 5312(a)(2).
								(B)No imprisonment
				for first offenseNotwithstanding subparagraph (A), a person
				committing a violation described under that subparagraph shall not be subject
				to imprisonment for such violation if the person has not previously been
				convicted of a violation described under such
				subparagraph.
							;
				and
				(2)by adding at the
			 end the following:
				
					(e)Limitation on
				property forfeiture and monetary penalties for certain structuring not
				involving another crimeWith
				respect to a violation, the aggregate amount of property forfeited under
				section 5317(c)(1), property seized and forfeited under section 5317(c)(2), any
				money penalty imposed under section 5321(a)(4)(A), and any fine imposed under
				subsection (d) may not exceed 10 percent of the amount of coins and currency
				(or such other monetary instruments as the Secretary may prescribe) involved in
				the transaction with respect to which the violation occurred, if the
				violation—
						(1)was of section
				5324(a);
						(2)was not made while also violating another
				law of the United States; and
						(3)was made with
				respect to a transaction involving a domestic financial institution described
				under subparagraphs (A) through (F) of section
				5312(a)(2).
						.
			
